DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this appeal. Plaintiff's Complaint was filed on June 17, 2010. At the case management conference held August 31, 2010, Plaintiff confirmed that he intended to appeal the 2010-11 tax year. The parties discussed the board of property tax appeals process and the need to file there before December 31, 2010. This appeal was filed prematurely with the Magistrate Division. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon September 2, 2010. The Court filed and entered this documenton September 2, 2010.